 


109 HR 2519 IH: Healthcare Student Financial Assistance Act
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2519 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To require the Secretary of Education to revise regulations for student loan deferments with respect to borrowers who are medical or dental residents. 
 
 
1.Short titleThis Act may be cited as the Healthcare Student Financial Assistance Act. 
2.Regulation revision required 
(a)Action requiredWithin 90 days after the date of enactment of this Act, the Secretary of Education shall revise the Department of Education regulations under the Federal Family Education Loan, Federal Direct Student Loan, and Perkins Loan programs with respect to deferment of student loan repayment (34 CFR 674.34, 682.210, 685.204) to comply with the requirements of subsection (b). 
(b)RequirementsThe student loan repayment deferment regulations shall be revised to provide with respect to borrowers who are in post-graduate medical and dental residency and fellowship programs the following: 
(1)If a borrower entering such a residency or fellowship program qualifies for deferment under the economic hardship provision, the deferment shall be available for up to 5 years, and the borrower shall not be required to apply annually. 
(2)If the borrower is in such a residency or fellowship program and both is working full-time and has a Federal education debt burden that equals or exceeds 20 percent of the borrower's adjusted gross income, the borrower shall be required, as a condition of the hardship deferment, to demonstrate that the difference between the borrower’s adjusted gross income minus the Federal education debt burden is less than 230 percent (not 220 percent) of the greater of— 
(A)the annual earnings of an individual earning minimum wage; or 
(B)the official poverty line applicable to a family of two. 
(3)If a borrower is entering a dental residency or fellowship program in an institution that is, or is affiliated with, an eligible institution for programs under title IV of the Higher Education Act of 1965, the in-school deferment shall be available for the duration of the residency or fellowship program, but may not exceed 5 years. 
3.Clarification of student defermentClause (i) of section 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)(i)) is amended by inserting after residency program the following: , and except that the preceding limitation shall not apply to a dental residency program.  
 
